— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated March 20, 1975, which reversed an order of the State Division of Human Rights, dated April 22, 1974, inter alia, finding that certain of the respondents, including Flushing Hospital and Medical Center and Drs. Creedon, Khoury and Povolny, committed an unlawful discriminatory act relating to employment because of national origin. Determination confirmed and petition dismissed on the merits, with one bill of costs jointly to respondents appearing separately and filing separate briefs, against petitioner, to be taxed by the County Clerk of Queens County under CPLR 8203, 8301. We agree with the State Human Rights Appeal Board that the record in this proceeding, taken as a whole, does not substantially support the findings, decision and order of the State Division of Human Rights. Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.